DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, and 10-22 are pending with claims 17 and 19 withdrawn as drawn to a non-elected species. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-16, 18, and 20-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,008,723 with some as noted below in view of Zhamu (US 2011/0017587) or Varma (US 2012/0142832). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
Claim 1 of the instant application recites a method of producing isolated graphene sheets by (a) mixing particles of graphitic material and solid carrier material; (b) operating an impacting chamber such that the graphene sheets are peeled from the graphitic material and transferred to the carrier particles; and (c) separating the graphene sheets from the carrier particles to form the isolated graphene sheets. Claim 1 of the ‘723 patent also recites these steps in different language. 
The subject matter from dependent claims 2-8, 10-13 and 21 is also present within the method claims of the ‘723 patent, except for the limitation of claim 3. However, the inclusion of . 
Claims 1-6, 8, 10-16, 18, and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,899,672 with some in view of Zhamu (US 2011/0017587) or Varma (US 2012/0142832). Although the claims at issue are not identical, they are not patentably distinct from each other in view of the following.
Claim 4 of the ‘899 Patent depends from claim 1, and includes all of the limitations of claim 1 of the instant application. The other dependent claims would be analyzed in a similar manner to the above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-14, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2011/0017587), hereinafter Zhamu, in view of Zhamu et al. (US 2009/0022649), hereinafter Zhamu (‘649).
Regarding claims 1-2, 4-6, and 22, Zhamu discloses a method of producing functionalized isolated graphene sheets (“NGP’s”) (abstract) comprising (a) placing a mixture of graphitic material in particles and a solvent/functionalizing agent into a reactor vessel (‘587 par. 0088-0090, the reactor corresponds to the claimed energy impacting apparatus), and (b) subjecting the mixture to a direct ultrasonication (the application of sound energy to effect mixing is equivalent to a “resonant acoustic mixer”) process in order to cause the graphene sheets to form (Fig. 2) for a length of time sufficient to form NGPs (par. 0090). 
Zhamu’s differs from the claimed process in the most apparent manner in that there is no solid carrier present, and thus, the portions from each of the recited steps of (a)-(c) regarding the solid carrier material particles are not explicitly disclosed since there is no solid carrier material present – but it is noted that the addition of solid particles would result in the process as claimed, since the solid particles would then be subjected to the same conditions as is claimed with the ultrasonication/other steps as discussed causing the particles to detach from carrier particles, as discussed in Zhamu, par. 0089-0093 which discusses that the ultrasonication assists in exfoliation, separation, and functionalization all at the same time to produce functionalized NGPs (and the azide compound is optional as discussed in par. 0091). 
The process as described above does not explicitly disclose a step of dissolving, melting, etching, vaporizing, sublimating, or burning off said carrier material as to separate the graphene sheets, OR the carrier material as required in the claims, or the ball milling. However, Zhamu ‘649 discloses a process of producing “ultra-thin” NGPs by using a combination of processes, 
Zhamu (‘649) in one embodiment, also uses a Zonyl FSO surfactant material (par. 0051-0052, 0069) which would be “organic” and “polymeric” (par. 0052). Zhamu (‘649) also discloses that the separation can be done by air milling (firing a jet of air) which can be read as equivalent to sublimation or dissolving (as in claims 1, 4-6, and 22) depending on the temperature/material selected. Zhamu (‘649) also discloses that balls can optionally be added to the apparatus (par. 0034, 0036, 0058) as in claims 2, 4-5, and 22.
Because Zhamu ‘649 describes processes of producing graphene from similar types of compounds as Zhamu (above), one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Zhamu ‘649 into the modified process above of Zhamu. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the graphene is processed as to air mill (fire a jet of air into the material) the material as to cause sublimation or dissolution of at least some of the carrier material as to separate the graphene sheets from the carrier material, and have included a suspension including “carrier material” as described in Zhamu (‘649) with balls in a ball milling device as is also described above. 
Regarding claim 3, modified Zhamu further discloses that the reactor vessel contains a solvent, such as water, alcohol, or acetone (Zhamu ‘587 par. 0088). It is interpreted that this fluid 
Regarding claim 8, modified Zhamu further discloses that the graphite is pure graphite (‘587 par. 0088).
Regarding claim 10, modified Zhamu further discloses that the graphite material has never been intercalated or oxidized prior to the initial mixing step (‘587 par. 0088, 0090). 
Regarding claims 11-13, modified Zhamu further discloses that the process can produce single layer pure graphene (‘ 587 par. 0088) that is functionalized (“chemically modified graphene”) (par. 0090).
Regarding claim 14, modified Zhamu further discloses that the process uses a functionalizing agent within the reactor (impacting chamber) to produce functionalized graphene (‘587 par. 0090).
Regarding claim 16, modified Zhamu further discloses that the process can use an identical set of compounds as is claimed for the functionalizing agent (‘587 par. 0070-0071 including the set of different chemical formulas below). 
Regarding claim 21, modified Zhamu further discloses using a continuous energy impacting device (claim 1 discusses a direct ultrasonication with ultrasonic waves of a desired intensity for a length of time) (emphasis added). Since the device operates “for a length of time,” it is considered to meet this limitation.  
Claims 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2011/0017587) in view Zhamu (US 2009/0022649) as applied to claim 14 above, and further in view of Varma et al. (US 2012/0142832), hereinafter Varma.
Regarding claims 15 and 18, modified Zhamu does not explicitly disclose the use of a functionalizing agent containing a sulfonate group (SO3H) as claimed. However, Varma discloses a variety of known compositions for producing functionalized graphene sheets (Varma, Title, par. 0038, 0056), including for sulfonates (par. 0063-0064), demonstrating that sulfonated functionalized graphene sheets were known in the art. 
Modified Zhamu’s process discloses a process of functionalizing using a different functionalizing agent than is claimed (substitution of elements). One of ordinary skill in the art would have recognized that Varma’s disclosure of sulfonates as known in the art as being used in functionalized graphene sheets would have rendered such a substitution predictable. Therefore, in order to produce a known type of functionalized graphene having a sulfonated functionalized group, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to substitute a sulfonate group containing compound in for the functionalizing agent as claimed. 
Regarding claim 20, modified Zhamu does not explicitly disclose the use of a functionalizing agent as recited in this claim. However, Varma discloses a variety of known compositions for producing functionalized graphene sheets (Varma, Title, par. 0038, 0056), including for amino acids (par. 0053), demonstrating that sulfonated functionalized graphene sheets were known in the art. 
Modified Zhamu’s process discloses a process of functionalizing using a different functionalizing agent than is claimed (substitution of elements). One of ordinary skill in the art would have recognized that Varma’s disclosure of amino acids as known in the art as being used in functionalized graphene sheets would have rendered such a substitution predictable. Therefore, in order to produce a known type of functionalized graphene having an amino acid . 
Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the references do not teach various features of the claims as amended. 
In response, Examiner points out that the claims are still too broad, in view of the cited art as is further outlined below. 
Instant claim 1 was amended to remove “etching” as a mode of separating the particles from the carrier material.
Instant claims 4-5 were amended to remove “ceramic particles” from the list of potential carrier materials. 
Instant claim 22 was amended to remove “etching” and “ultrasonicating” as a mode of separating the sheets and particles. 
However, after further consideration, Zhamu (‘649) appears to disclose one embodiment where a compound (Zonyl FSO surfactant as in par. 0051-0052, 0069) is included that meets the carrier particle limitations as an organic polymer as in claims 4-5, and the air milling as a mode of separation, would meet the applicable limitations of claims 1, 4-5, and 22 as amended as it would inherently cause dissolving or sublimation of particles into a gas. 
As such, the updated rejection above is believed to fully address the amendments to claims 1, 4-5, and 22 since dissolving and sublimation are possible separating options for all . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742